Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 8-K of Suncross Exploration Corporation, Inc. of our report dated June 18, 2008 on our audit of the consolidated financial statements of Team Nation Holding Corporation and Subsidiaries as of December 31, 2007 and the related consolidated statements of operations, stockholders’ equity and cash flows from inception of operations on February 1, 2007 through December 31, 2007. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las
